COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '
 HECTOR MARTINEZ,                                            No. 08-13-00363-CR
                                              '
                            Appellant,                          Appeal from the
                                              '
 v.                                                           409th District Court
                                              '
 THE STATE OF TEXAS,                                       of El Paso County, Texas
                                              '
                           State.              '              (TC# 20100D00750)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until December 4, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 4, 2014.

       IT IS SO ORDERED this 22nd day of October, 2014.



                                                   PER CURIAM